DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/29/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim et al. (US 20150229838) (hereinafter Hakim) in view of Yuan (US 20190124290) (hereinafter Yuan).
Regarding claim 1, Hakim teaches A method comprising: 
the image data comprising:
an image within an image frame, the image comprising a set of image features that depict an object (see Hakim paragraph 37 regarding image capture of objects); 
accessing a calibration template that corresponds with the object from among a plurality of calibration templates in response to the capturing the image at the sensor device (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object, in terms of the position of the object); 
the calibration template comprising a graphical indicator that provides an indication of an optimal position of the object depicted by the image within the image frame (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates in the form of graphical indicators, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of ;
generating a presentation of the image, the presentation of the image including a display of the graphical indicator of the calibration template overlaid upon the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented, overlaid suggestions for adjusting the image, which are graphical indicators, with a processor determination as to what graphics to display in order to suggest image adjustment);
However, Hakim does not explicitly teach a dashcam or communicative link as needed for the limitations of claim 1. 
Yuan, in a similar field of endeavor, teaches accessing image data generated by a sensor device that includes a dashcam (see Yuan paragraph 44 and figure 3 regarding dashcam),
causing display of the presentation of the image that includes the display of the graphical indicator overlaid upon the image at a client device communicatively coupled with the sensor device (see Yuan paragraph 44 and figure 3 regarding dashcam and mobile device communicatively coupled to dashcam to be used as a viewfinder, in other words, the display used to compose the image. In combination with Hakim, which teaches an application for a camera sensor and viewfinder, the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hakim to include the teaching of Yuan by incorporating the method of Hakim into the camera and viewfinder of Yuan, where the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of 
One would be motivated to combine these teachings in order to provide teachings relating to capture image capturing (see Yuan paragraph 3). 
Regarding claim 2, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the accessing the calibration template includes: 
selecting the calibration template from among a set of calibration templates based on the object depicted by the set of image features of the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are interpreted to be automatically-accessed real-time calibration [adjustment] templates, with a processor determination as to what graphics to display in order to suggest image adjustment based on the objects detected in the image).
Regarding claim 3, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the generating the presentation of the image that includes the display of the graphical indicator includes: 
applying the graphical indicator within the image frame based on the optimal position of the object indicated by the calibration template set of image features (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates in the form of graphical indicators, and paragraphs 42-43 and figure 3e regarding .
Regarding claim 5, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the applying the graphical indicator to the position within the image includes: 
identifying a horizon at a position within the image based on the set of image features; and applying the graphical indicator to the image based on the position of the horizon depicted by the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding graphically represented suggestions for adjusting the image with a processor determination as to what graphics to display in order to suggest image adjustment based on the objects detected in the image including a line graphic that indicates the leveling of the image, and paragraph 53 regarding horizon leveling indicator).
Regarding claim 6, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches wherein the applying the graphical indicator to the image based on the set of image features includes: 
determining a first display state of the graphical indicator based on the set of image features of the image, the first display state including graphical properties; and causing display of the graphical indicator based on the graphical properties of the first display state (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with a processor .
Regarding claim 8, Hakim teaches A system comprising:
at least one sensor device to generate sensor data comprising a plurality of data streams (see Hakim paragraph 16 regarding camera); 
a memory (see Hakim paragraph 16 regarding memory); and 
at least one hardware processor (see Hakim paragraph 16 regarding processor) to perform operations comprising:
the image data comprising:
an image within an image frame, the image comprising a set of image features that depict an object (see Hakim paragraph 37 regarding image capture of objects); 
accessing a calibration template that corresponds with the object from among a plurality of calibration templates that  in response to the capturing the image at the sensor device (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object, in terms of the position of the object); 
the calibration template comprising a graphical indicator that provides an indication of an optimal position of the object depicted by the image within the image frame (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates in the form of graphical indicators, and paragraphs 42-43 and ;
generating a presentation of the image, the presentation of the image including a display of the graphical indicator of the calibration template overlaid upon the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented, overlaid suggestions for adjusting the image, which are graphical indicators, with a processor determination as to what graphics to display in order to suggest image adjustment);
However, Hakim does not explicitly teach a dashcam or communicative link as needed for the limitations of claim 8. 
Yuan, in a similar field of endeavor, teaches accessing image data generated by a sensor device that includes a dashcam (see Yuan paragraph 44 and figure 3 regarding dashcam), 
causing display of the presentation of the image that includes the display of the graphical indicator overlaid upon the image at a client device communicatively coupled with the sensor device. (see Yuan paragraph 44 and figure 3 regarding dashcam and mobile device communicatively coupled to dashcam to be used as a viewfinder, in other words, the display used to compose the image. In combination with Hakim, which teaches an application for a camera sensor and viewfinder, the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Hakim to include the teaching of Yuan by incorporating the method of Hakim into the camera and viewfinder of Yuan, where the 
One would be motivated to combine these teachings in order to provide teachings relating to capture image capturing (see Yuan paragraph 3). 
Dependent claims 9-10 and 12-13 are analogous in scope to claims 2-3 and 5-6, and are rejected according to the same reasoning.
Regarding claim 15, Hakim teaches A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine (see Hakim paragraph 16 regarding processor, memory, and instructions), cause the machine to perform operations comprising: 
the image data comprising:
an image within an image frame, the image comprising a set of image features that depict an object (see Hakim paragraph 37 regarding image capture of objects); 
accessing a calibration template that corresponds with the object from among a plurality of calibration templates in response to the capturing the image at the sensor device (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object, in terms of the position of the object); 
the calibration template comprising a graphical indicator that provides an indication of an optimal position of the object depicted by the image within the image frame (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented suggestions for adjusting the image, which are automatically accessed real time calibration templates in the form of graphical indicators, and paragraphs 42-43 and figure 3e regarding analysis of attributes and outlines of objects that will cause the selection of one of many possible calibration template adjustment graphics corresponding to the object, in terms of the position of the object);
generating a presentation of the image, the presentation of the image including a display of the graphical indicator of the calibration template overlaid upon the image (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with graphically represented, overlaid suggestions for adjusting the image, which are graphical indicators, with a processor determination as to what graphics to display in order to suggest image adjustment;
However, Hakim does not explicitly teach a dashcam or communicative link as needed for the limitations of claim 15. 
Yuan, in a similar field of endeavor, teaches accessing image data generated by a sensor device that includes a dashcam (see Yuan paragraph 44 and figure 3 regarding dashcam), 
causing display of the presentation of the image that includes the display of the graphical indicator overlaid upon the image at a client device communicatively coupled with the sensor device (see Yuan paragraph 44 and figure 3 regarding dashcam and mobile device communicatively coupled to dashcam to be used as a viewfinder, in other words, the display used to compose the image. In combination with Hakim, which teaches an application for a camera sensor and viewfinder, the sensor may be the dashcam of Yuan and the viewfinder may include the graphical overlay of Hakim on the display of the mobile device).  

One would be motivated to combine these teachings in order to provide teachings relating to capture image capturing (see Yuan paragraph 3). 
Dependent claims 16-17 and 19-20 are analogous in scope to claims 2-3 and 5-6, and are rejected according to the same reasoning.
Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim et al. (US 20150229838) (hereinafter Hakim) in view of Yuan (US 20190124290) (hereinafter Yuan), further in view of Yoo et al. (US 20200059596) (hereinafter Yoo).
Regarding claim 4, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Hakim and Yuan does not explicitly teach a face position as needed for the limitations of claim 4. 
Yoo, in a similar field of endeavor, teaches wherein the applying the graphical indicator to the position within the image includes: 
identifying a face at a position within the image based on the set of image features; and applying the graphical indicator to the image based on the position of the face depicted by the image (see Yoo paragraph 7 regarding identifying a face position in an image, calculating .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Hakim and Yuan to include the teaching of Yoo by incorporating the recommended face position determination and graphics into the imaging analysis and recommendation process of Hakim. One of ordinary skill would recognize that Hakim and Yoo operate in the same field of endeavor of providing graphical suggestions for adjusting the position of a camera.
One would be motivated to combine these teachings in order to provide teachings relating to guiding photographing positions (see Yoo paragraph 2) as a matter of expanding on techniques within the same field of endeavor as Hakim.
Regarding claim 7, the combination of Hakim and Yuan teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Hakim and Yuan teaches the applying the graphical indicator to the first image frame based on the set of image features includes: 
determining a first display state of the graphical indicator based on the first set of image features of the first image frame of the video stream, the first display state including a first set of graphical properties; causing display of the graphical indicator upon the presentation of the video stream at the client device based on the first set of graphical properties associated with the first display state (see Hakim paragraph 37-39 and figures 3a and 3b regarding image capture with a processor determination as to what graphics to display in order to suggest image adjustment based on the objects detected in the image at a first state); 
determining a second display state of the graphical indicator based on a second set of image features of a second image frame from among the plurality of image frames of the video stream; and causing display of the graphical indicator upon the presentation of the video stream at the client device based on the second set of graphical properties associated with the second display state (see Hakim paragraph 61 regarding rendering of video and paragraph 37-41 where, as the image is adjusted, the updated image would be displayed with new adjustment information, at the second display state).
However, the combination of Hakim and Yuan does not explicitly teach express video handling of the frames as needed for the limitations of claim 7.
Yoo, in a similar field of endeavor, teaches wherein the image is a first image frame from a plurality of image frames of a video stream, the set of image features are a first set of image features (see Yoo paragraph 54 regarding guide information presented on a real-time photographed image, which is broadly, a form of video on the display as the image moves as the position is updated in real time),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Hakim and Yuan to include the teaching of Yoo by incorporating the recommended face position determination and graphics into the imaging analysis and recommendation process of Hakim. One of ordinary skill would recognize that Hakim and Yoo operate in the same field of endeavor of providing graphical suggestions for adjusting the position of a camera.
One would be motivated to combine these teachings in order to provide teachings relating to guiding photographing positions (see Yoo paragraph 2) as a matter of expanding on techniques within the same field of endeavor as Hakim.
Dependent claims 11, 14, and 18 are analogous in scope to claims 4 and 7, and are rejected according to the same reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483